 Hardwicke Chemical Company and InternationalUnion of Operating Engineers, Local 465, AFL-CIO. Case 11-CA-7540March 15, 1979witnesses, and upon consideration of the briefs o the par-ties, I hereby make the following:FINDINGS ()F A('I1. TIlE FA(ISDECISION AND ORDERBY CHAIRMAN FANNING AND IMEMBERS JENKINSAND MURPHYOn November 29, 1978, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This pro-ceeding involves allegations that two individuals were dis-charged by the above-named Respondent because of theirunion activities in violation of Section 8(a)(1) and (3) of theAct, and that Respondent engaged in independent 8(a)(1)conduct. The proceeding was initiated by a charge filed bythe above-named Union on March 24, 1978,1 pursuant towhich complaint issued on May 5. Hearing was held inColumbia, South Carolina, on September 20 and 21.Upon the entire record, including my observation of theI Unless otherwise indicated, all dates are in 1978.Respondent is a Minnesota corporation with facilities inElgin, South Carolina, where it is engaged in the manufac-ture of organic chemicals? Respondent employs about 110employees who are not represented by any labor organiza-tion. Since 1970, according to Pickett Sutton, Jr., an allegeddiscriminatee, three attempts have been made to organizethe employees. In May 1977, when Respondent had sub-stantially fewer employees, an election was held wherein 18votes were cast for union representation and 20 against.Sutton testified that in January 1978 he initiated a neworganizational campaign, obtaining cards from the Unionand soliciting signatures from employees. John Seward. an-other alleged discriminatee. who had been active in the1977 campaign, was one of the employees who signed.Sutton began working for Respondent in May 1970 andwas employed as a chemical operator on the third shift atthe time relevant herein. On March 16. Sutton left workabout 45 minutes early, that is, about 6:15 a.m. He hadreceived permission to leave early from his supervisor, JohnHayes, to whom he had represented, falsely, that he wasgoing to a doctor. The following day as Sutton was prepar-ing to leave work in the morning. he was summoned to theoffice of production manager Harris Williamson who askedhim what had happened the day before. Sutton told him hehad been to the doctor and Williamson told him to bring ina doctor's slip showing he had been to the doctor. Suttonrefused, and Williamson said that he would call the doctor.Sutton walked out.Later that day Sutton went to the plant pursuant to a callfrom then Personnel Manager Jerry Whitley. There he wastold that he was fired assertedly for falsifying records.John Seward began working for Respondent in June1973. He was terminated on March 20, 1978. On Saturday.March 18, Seward was scheduled to work overtime. begin-ning at 7 a.m. He testified that he arrived at 7:45 a.m., andhis timecard was missing from the card rack. He went to seeproduction manager Clifford Adolphson to ask him wherehis card was, and Adolphson told him that he was late andthat he would have to let him go or suspend him for acouple of days. Adolphson told him the Company was hir-ing new employees, and if he let Seward get away withcoming in late the new employees would want to do like-wise. He said foremen had been coming in late and Sew-ard's own foreman had been suspended for I week. Accord-ing to Seward. since he was dressed for work. Adolphsonasked him if he was going to work: Seward asked if hewould be paid time-and-a-half wages and Adolphson saidno. Seward refused to work and left.'Seward did not report for work on Monday, March 19.Jurnsdiction is not in issue. Respondent admits that it meets the Board'sdirect inflow and outflow standards for the assertion ofjurisdiction'Adolphson denied offenng to let Seward work. I credit Adolphson. I cansee no logic in Seward's version.241 NLRB No. 8HARDWICKE CHEMICAL CO. DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe received a call to come to the plant on Tuesday, and onthat day he was told he was terminated for being late andfor absenteeism. According to Seward, Whitley told him hewas a bad influence on the Company and the employees.11. ANALYSIS AND CONCLUSIONSThe complaint alleges that Sutton and Seward were dis-charged because of their union activities. According to theevidence, both were present at a representation hearing inApril 1977, assisting the Union in the organizational cam-paign then in progress. As noted earlier, according to Sut-ton, he became active in a new campaign in 1978, signing acard and soliciting signatures. Seward signed a card andclaimed he was as active as Sutton. Respondent's officialsadmitted knowing of Sutton's and Seward's prounion senti-ments, but denied any knowledge of their 1978 activities.However, knowledge may be imputed to Respondent fromSutton's undenied testimony that he told supervisor JohnHayes (about February 15) that it was about time to startthe Union again. Moreover, Vice President Wilhelm Fringsadmitted hearing a rumor of the resumption of organiza-tional activity and candidly admitted it was reasonable toassume those previously in favor of the Union still were. Inthe circumstances, the inference is warranted, and I find,that Respondent had knowledge of Sutton's and Seward'srenewed union activity at the time they were terminated.Of course, the fact that Sutton and Seward were active onbehalf of the Union and that Respondent knew it does notmean that their discharges were therefore unlawful. Em-ployees who engage in union activity are not immune fromdischarge if they give their employer cause for discharge. Inthis case, it cannot be disputed that Sutton and Sewardgave cause for discharge; Sutton by giving a false reason forleaving work early, and Seward for being tardy.Nevertheless, the discharges of Sutton and Seward maybe found to have been violative of the Act if, in fact, thereal reason for their discharges is not their misconduct buttheir union activity. In my judgment, the record containsinsufficient evidence to support a finding that the assertedreasons for the discharges were not the real reasons. Apartfrom the fact that both Sutton and Seward gave cause fordischarge by their conduct, there is the fact that there is noevidence that they were treated disparately. To the con-trary, the record indicates that contemporaneously withSutton's discharge one Thomas Gates was discharged forlying about the reason for his absence, and about 9 monthsearlier another employee had been discharged for lyingabout the same thing. In Seward's case, there is the testi-mony of Frings that he did not think there was any em-ployee with a worse record than Seward who was not dis-charged. His testimony was corroborated by Whitley. Thistestimony was in no way impeached. It is supported by thefact that twice before March 20, 1978, Seward had beendisciplined because of his attendance, once by a 2-weeklayoff and another time by a 5-day suspension. In addition,according to Williamson's recollection, he had spoken twiceto Seward after his last disciplinary action regarding attend-ance. Why, then, was he not discharged earlier? Seward wasan excellent operator and Frings and Williamson indicatedthat his attendance was tolerated in the past because Re-spondent was shorthanded. With an increase in work force,albeit not fully staffed, it could afford to discharge himwhen he continued being tardy. It is noteworthy, in thisconnection, that according to Seward's own testimony onthe day he was late, Adolphson told him if he let him getaway with coming in late, the new employees would dolikewise.In the final analysis, General Counsel's case is predicatedon Respondent's animus against unionization of its employ-ees, an animus admitted by Respondent. However, at most,this would establish that Respondent welcomed the oppor-tunity to discharge Sutton and Seward, and the Board hasclearly stated that this is insufficient basis to find a pretextwhere cause for discharge has been shown and the action isconsistent with the employer's policy and practice. KlateHolt Company, 161 NLRB 1606, 1612 (1966).General Counsel's animus argument goes beyond a con-tention of a mere opposition to unionization by Respon-dent. Rather he contends, and the complaint alleges, thatRespondent engaged in 8(a)(l) conduct. This contention ispredicated on testimony of Sutton that in September 1977,during a periodic job review, Whitley told him that hewould be receiving $4.90 an hour, plus shift differential, andadded, "If you've got any problems in the plant, you comesee me. Don't go see the union man, because he will nothave a union here if we have to close the plant down."Sutton testified that Whitley also told him that if he be-haved himself by not taking part in union activity he wouldbe making $5.20 an hour by February 1. 1978.Whitley admitted that there was such an interview asSutton described, and that he told Sutton if he had anyproblems to come to see him. He denied, however, sayingthat Sutton was not to go to the union man, or that theplant would close if the Union came in, or that he wouldget a raise if he did not cause any trouble. I credit Whitley.He appeared to me to be truthful. Insofar as the promise ofthe raise was concerned, it is clear from Respondent's Ex-hibit I that Sutton would not have been in line for a raiseuntil about April 1.As to Sutton's credibility, there is the undisputed factthat he was given to falsify facts to suit his purposes, asshown by his giving a false reason for leaving work early onMarch 16 and by his falsification of a work record in Feb-ruary 1977.'Also proffered in support of a finding of discrimination isthe testimony of Sutton that in June 1977, then SupervisorWillie Brown told him that he had been in the office withRespondent's president, Dr. Hardwicke, Vice PresidentWilhelm Frings, and attorney Gignilliat, where he was toldthat if the Union came in they would fire him. Brown alsotold Sutton that they knew Sutton was a union man andthey were going to fire him, Seward, and others becausethey were troublemakers. Brown was discharged in Octo-ber 1977, and, according to Sutton, Brown told him thatFrings had said that Sutton was the next one in line to befired because he was a troublemaker, always starting unionactivities.In April 1978, Brown'gave an affidavit to an agent of the*Resp. Eh. 6. As to the incident to which the exhibit relates, I creditWilliamson whose detailed testimony on the subject persuaded me of hiscredibility.60 HARDWICKE CHEMICAL CO.Board wherein he stated that in May, Vice President Fringstold him they were going to get rid of the employees respon-sible for the Union, but they could not do it right then.Another supervisor, unnamed, assertedly told Brown thatSutton, Seward, and others would be fired. Brown died be-fore the hearing, and his affidavit was proffered by GeneralCounsel as an admission by a party-opponent pursuant toRule 801(d)(2)(d) of the Federal Rules of Evidence. Inas-much as Brown was not a supervisor when he gave theaffidavit, I deem the rule to be inapplicable and, absent ashowing of some other ground of admissibility, I herebyreject General Counsel's Exhibit 4. But even were I to re-ceive the affidavit, I would not accord it any probativeweight as against the testimony of Frings who denied everstating that Respondent would fire employees because oftheir union activities.'As to Sutton's testimony of Brown's statements to him,Frings corroborated it in part because he admitted talkingto Brown about union activities, but it was about Brown'sunion activities. As to that, Frings told Brown that hewould be fired if he continued his union activities. Respon-dent could so warn a supervisor. That part of Brown's state-ment to Sutton in June 1977, about Respondent discharginghim, does not appear to have been a quote of remarks toBrown by Frings, but an expression of opinion by Brown.In his October 1977 conversation, Brown did state thatFrings said Sutton was next in line to be fired; but, assum-ing that Sutton was credited on the point, I would not giveweight to Brown's report to Sutton as against Frings' testi-mony. In this connection, it is noteworthy that in or aboutJanuary 1978, Sutton was involved in an incident where hiscredibility was in issue; yet, despite the alleged threat at-tributed to Frings, Respondent did not use the incident tofulfill the threat.Seward also had a job review in October 1977. He re-ceived a raise to top rate for his classification. He testifiedthat in the discussion with Whitley, Whitley told him thathe did not want a union and if Seward had any grievancesto come to him and he would see what he could do about it.Hardwicke did not testify as he was in Europe at the time of the hearing.I draw no adverse inference from his failure to testify, nor do I draw anadverse inference from the fact that attorney Gignilliat did not testify.Whitley also told Seward that he was a bad influence on theemployees, and if he changed his ways he would probablybe promoted to supervisor. Whitley admitted expressing hisopposition to the Union and telling Seward, and other em-ployees, that if they had problems to come and see him. Hefurther stated that he told Seward he had a bad attendancerecord and a bad attitude toward management; that if heworked out his attendance problems, there was a possibilityfor promotion. In my judgment, whether Whitley used theterm bad influence or bad attendance is immaterial. In ei-ther event, Seward was tardy on Saturday and, as notedearlier, the record does not indicate that in discharging himfor such tardiness Respondent was treating him in disparatefashion.For all the foregoing reasons, I shall dismiss the com-plaint in its entirety.CONCLUSIONS OF LAWI. Respondent, Hardwicke Chemical Company, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local465, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3. General Counsel has failed to establish by a prepon-derance of the evidence that Respondent has engaged inconduct violative of Section 8(a)(I) and (3) of the Act, asalleged.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER6The complaint is dismissed in its entirety.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.61